 



EXHIBIT 10.1

VOTING AGREEMENT

     This VOTING AGREEMENT (this “Agreement”) is entered into on October 4, 2004
by and between Camden Property Trust, a Texas real estate investment trust
(“Parent”), and the undersigned limited partners (each a “Limited Partner” and,
collectively, the “Limited Partners”) of Summit Properties Partnership, L.P., a
Delaware limited partnership (“Limited Partnership”).

     WHEREAS, Summit Properties Inc., a Maryland corporation (the “Company”), is
the general partner of the Partnership;

     WHEREAS, pursuant to an Agreement and Plan of Merger dated of even date
herewith (the “Merger Agreement”) among Parent, Camden Sparks, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and the
Company, the Company will be merged with and into Merger Sub (the “Merger”) (all
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement);

     WHEREAS, the Limited Partner owns beneficially and of
record                                       units of limited partnership
interest (the “OP Units”) and, to induce Parent to enter into the Merger
Agreement, the Limited Partner has agreed to enter into this Agreement.

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Disposition of Units. Subject to the automatic early termination of this
Agreement pursuant to Section 5 hereof, the Limited Partner agrees, for the
period from the date hereof through the first to occur of the following: (i) the
date on which the Merger is consummated, (ii) the date on which the Merger
Agreement is terminated (or terminates by operation of its provisions) pursuant
to Article VIII of the Merger Agreement, or (iii) the date on which the Company,
orally or in writing, states to Parent or the Merger Sub its intention to
terminate the Merger Agreement (such earliest period hereinafter referred to as
the “Term”), that the Limited Partner, except as contemplated hereby, (a) will
not directly or indirectly sell, transfer, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other agreement with respect
to the sale, transfer, pledge, encumbrance, assignment or other disposition of
any OP Units now owned or hereafter acquired by the Limited Partner, except for
transfers approved in writing by Parent, (b) grant any proxies, deposit the OP
Units into a voting trust or enter into a voting agreement with respect to any
OP Units, or (c) take any action that would have the effect of preventing or
disabling the Limited Partner from performing its obligations under this
Agreement.

     2. Voting. The Limited Partner agrees during the Term to cast all votes
attributable to the OP Units now and hereafter beneficially owned by the Limited
Partner at any annual or special meeting of partners of the Partnership,
including any adjournments or postponements thereof, or pursuant to any written
consent of the partners of the Partnership, in favor of (a) the adoption of the
Second Amended and Restated Agreement of Limited Partnership of Summit

 



--------------------------------------------------------------------------------



 



Properties Partnership, L.P. in the form attached as Exhibit B to the Merger
Agreement, (b) the transfer of the Company’s general partner interest in the
Partnership to Merger Sub as a result of the Merger, and (c) any other matter
relating thereto that counsel to Parent and counsel to the Company mutually
agree is necessary in order to obtain the required consent of the limited
partners of the Partnership.

     3. Representations and Warranties. The Limited Partner represents and
warrants to Parent and Merger Sub that the OP Units set forth above are the only
OP Units owned beneficially or of record by the Limited Partner or over which
the Limited Partner exercises voting control.

     4. Indemnification.

     (a) In the event of any threatened or actual claim, action, suit, demand,
proceeding or investigation, whether civil, criminal or administrative, arising
out of or relating to the negotiation or execution of this Agreement or the
performance of the Limited Partner’s obligations hereunder, Parent shall fully
indemnify and hold harmless, as and to the fullest extent permitted by
applicable law, the Limited Partner against any and all losses, claims, damages,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees and expenses), judgments, fines and amounts paid in defending
and in settlement of any such threatened or actual claim, action, suit, demand,
proceeding or investigation (“Indemnifiable Amounts”). In the event of any such
threatened or actual claim, action, suit, demand, proceeding or investigation,
(A) Parent shall promptly pay expenses in advance of the final disposition of
any claim, action, suit, demand, proceeding or investigation to the Limited
Partner to the fullest extent permitted by law within 30 days after statements
(or other reasonable documentation) therefor are received, (B) the Limited
Partner may retain counsel satisfactory to him to defend him in any such claim,
action, suit, demand, proceeding or investigation, and Parent shall pay all
reasonable fees and expenses of such counsel within 30 days after statements
therefor are received, (C) Parent shall promptly pay Indemnified Amounts (other
than those covered in clauses (A) and (B)) within 30 days of statements (or
other reasonable documentation) therefor are received, and (D) Parent will use
its best efforts to vigorously assist the Limited Partner in his defense of any
such matter. If the Limited Partner wishes to claim indemnification under this
Section 4, upon learning of any such claim, action, suit, demand, proceeding or
investigation, he shall promptly notify Parent thereof. However, the failure to
so notify Parent shall not affect the obligations of Parent except to the
extent, if any, such failure to promptly notify materially and adversely
prejudices such party.

     (b) The rights to payment of Indemnifiable Amounts and advancement of the
expenses provided by this Agreement shall be in addition to, but not exclusive
of, any other rights which the Limited Partner may have at any time under
applicable law, or any other agreement, vote of limited partners, stockholders
or directors (or a committee of directors), or otherwise. To the extent that a
change in law or other applicable law or regulation (whether by statute or
judicial decision) shall permit broader indemnification or advancement of
expenses than is provided under the terms of this Agreement, the

2



--------------------------------------------------------------------------------



 



Limited Partner shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be amended to such extent.

     5. Early Termination. Sections 1 and 2 of this Agreement shall
automatically terminate without any further action on the part of the Limited
Partner, Parent or any other person or entity if a bona fide Acquisition
Proposal has been made and the Company Board determines in good faith to
consider whether such Acquisition Proposal is reasonably likely to lead to a
Superior Proposal.

     6. Understanding of this Agreement. The Limited Partner has carefully read
this Agreement and has discussed its requirements, to the extent the Limited
Partner believes necessary, with its counsel (which may be counsel to the
Company). The Limited Partner understands that Parent and Merger Sub will be
proceeding in reliance upon this Agreement.

     7. Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

     8. Counterparts. This Agreement may be executed in counterparts, each of
which when so executed and delivered shall be an original, but all of such
counterparts shall together constitute one and the same instrument.

     9. Entire Agreement; Assignment. This Agreement (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter hereof and
(ii) shall not be assigned by operation of law or otherwise.

     10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

     11. Consent to Jurisdiction. Each of Parent and the Limited Partner hereby
irrevocably and unconditionally consents to submit to the sole and exclusive
jurisdiction of the courts of the State of North Carolina or any court of the
United States located in the State of North Carolina (the “North Carolina
Courts”) for any litigation arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, or the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the North Carolina Courts and agrees not to plead or claim in any
North Carolina Court that such litigation brought therein has been brought in
any inconvenient forum. Each of the parties hereto agrees, (a) to the extent
such party is not otherwise subject to service of process in the State of North
Carolina, to appoint and maintain an agent in the State of North Carolina as
such party’s agent for acceptance of legal process, and (b) that service of
process may also be made on such party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service. Service made pursuant to (a) or (b) above shall have
the same legal force and effect as if served upon such party personally within
the State of North Carolina.

3



--------------------------------------------------------------------------------



 



     12. Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

     13. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person or
persons any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

     14. Amendment; Waivers. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by each of the parties
hereto. No delay or failure on the part of any party hereto in exercising any
right, power or privilege under this Agreement shall impair any such right,
power or privilege or be construed as a waiver of any default or any
acquiescence thereto. No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege. No waiver shall be valid
against any party hereto, unless made in writing and signed by the party against
whom enforcement of such waiver is sought, and then only to the extent expressly
specified therein.

[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement, or have caused this Agreement to be duly executed and delivered
in their names and on their behalf as of the date first written above.

              CAMDEN PROPERTY TRUST
 
       

  By:   /s/ Richard J. Campo

     

--------------------------------------------------------------------------------

    Name: Richard J. Campo     Title: Chief Executive Officer
 
            LIMITED PARTNERS:
 
            /s/ William B. McGuire, Jr.    

--------------------------------------------------------------------------------

    William B. McGuire, Jr.
 
            /s/ William F. Paulsen    

--------------------------------------------------------------------------------

    William F. Paulsen

 